Citation Nr: 1010578	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 
1963.

This appeal arises from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

This case was Remanded by the Board in November 2005, and 
January 2009 for additional development and readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

The Veteran contends that his residuals of a mandibular 
fracture warrant the assignment of a compensable evaluation.

The case was initially referred to the RO in an August 2004 
Board decision.  Subsequently in November 2005, the Board 
remanded the issue for issuance of a statement of the case.  
The Board in January 2009 remanded this claim to provide 
proper VCAA notice to the Veteran.  

Subsequently the Veteran was provided a VA Dental examination 
in June 2009.  The claim was readjudicated in an October 2009 
supplemental statement of the case.

In the February 2010 representative's Brief, it is argued 
that the appeal is not ripe for review as the Veteran 
indicated that there is additional treatment evidence which 
the RO failed to obtain prior to its October 2009 SSOC 
determination.  Attached to the representative's Brief is a 
mail routing slip dated subsequent to the SSOC with an 
attached and signed VA Form 21-4142, Authorization and 
Consent to Release Information To The Department of Veterans 
Affairs (VA) for Dr. J. Cooper, D.D.S., dated in September 
2009.  In addition, it is argued there are treatment records 
at the Dallas VAMC which should also be obtained.

The Board finds that a remand is necessary to obtain and 
consider this additional evidence from Dr. Cooper; and to 
obtain any new VAMC treatment records for mandibular fracture 
residuals.  (The last time complete treatment records were 
obtained was in February 2007)

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
outstanding records of follow-up medical 
treatment and evaluation of the Veteran 
for his residuals, mandibular fracture 
from the Dallas VAMC since February 2007.  
In requesting these records, the RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2. The RO should contact Dr. Joshua 
Cooper, D.D.S., 4245 N. Central 
Expressway, Ste. 240., Dallas, Texas 
75205, and obtain any and all treatment 
records pertaining to the Veteran's 
residuals of a mandibular fracture.  The 
appellant has provided the RO with a 
signed VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs (VA) for 
Dr. Cooper, dated in September 2009, 
allowing the option of VA obtaining the 
records on his behalf.  All attempts to 
secure these records, if any, must be 
documented in the claims file. 

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

